                                            36 Filed 07/17/20
            Case 3:20-cv-00806-EMC Document 35       07/20/20 Page 1 of 2



1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7                        NORTHERN DISTRICT OF CALIFORNIA
8
     MISHARI ALEISA and NICOLE                    )   Case No.: 3:20-cv-00806-EMC
9    BELLUOMINI, individually and on
                                                  )
     behalf of all others similarly situated,
10                                                )   ORDER AS MODIFIED GRANTING
                   Plaintiff,                         THE STIPULATION TO CONTINUE
                                                  )   THE HEARING FOR
11
            v.                                    )   DEFENDANT’S PENDING
12                                                )   MOTIONS AND TO MODIFY THE
     SQUARE, INC., a Delaware                         BRIEFING SCHEDULE
                                                  )
13   Corporation,
                                                  )
14                 Defendant.                     )
                                                  )
15
                                                  )
16                                                )
17
          Based upon the Stipulation, this Court hereby orders the following:
18
           1) The hearing on the pending motions is continued from August 20, 2020
19
     to September 25, 2020; October 1, 2020 at 1:30 PM
20
          2) The deadline for Plaintiffs to file their oppositions is continued to
21
     August 28, 2020;
22
23        3) The deadline for Defendant Square to file its replies is continued to
     September 11, 2020; and
24
25          4) Plaintiffs are allowed up to 35 pages for their opposition to Square’s
     motion to dismiss for subject matter jurisdiction and Defendant Square is allowed
26   up to 15 pages for its reply.
27          Further Case Management Conference reset for 10/1/2020 at 1:30 PM. Joint
28          statement due 9/24/2020.

                                                PROPOSED ORDER
           Case 3:20-cv-00806-EMC Document 36
                                           35 Filed 07/20/20
                                                    07/17/20 Page 2 of 2



1         IT IS SO ORDERED.
2            7/17/2020
     Dated: _________               _______________________________
                                       HON. EDWARD M. CHEN
3
                                    UNITED STATES DISTRICT JUDGE
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     PROPOSED ORDER
